IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00194-CR

     RONNY JAMAAL SMITH,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2002-161-C
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Appellant has filed a motion to dismiss this appeal under Rule of Appellate Procedure
42.2(a).  See Tex. R. App. P. 42.2(a); McClain v. State, 17 S.W.3d 310, 311 (Tex.
App.—Waco 2000, no pet.) (per curiam).  We have not issued a decision in this appeal. 
Although Appellant did not personally sign the motion, counsel certifies that he discussed the
motion with Appellant by telephone and that Appellant agreed to the filing of the motion.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  Id.
      Because Appellant is incarcerated in LaMesa, Texas, we will suspend the requirement that
Appellant personally sign the motion in view of counsel’s certification that he has reviewed the
motion with Appellant and Appellant has agreed to it.  Cf. Hendrix v. State, 86 S.W.3d 762,
763-64 (Tex. App.—Waco 2002, no pet.) (mem. op.) (applying Rule 2 to suspend requirement
that counsel file written withdrawal of appeal after appellant stated on record in trial court that
he desired “to drop the appeal”).
      Accordingly, the appeal is dismissed.

                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed February 25, 2004
Do not publish
[CRPM]